Citation Nr: 0805184	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  96-23 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether the appellant's injuries sustained on August 12, 1967 
were in the line of duty for purposes of entitlement to 
disability compensation benefits.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel

INTRODUCTION

The appellant was a member of the U.S. Marine Corps Reserves 
with an initial six-month period of active duty for training 
(ADT) from March to September 1966, and additional periods of 
inactive duty training (IDT) and ADT in 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the appellant's claim for 
disability compensation. In a March 1996 administrative 
decision, the RO determined that the injuries sustained on 
August 12, 1967 were not incurred in the line of duty. The 
veteran subsequently perfected this appeal.

A hearing before the undersigned sitting at the RO was held 
in May 2000.  A transcript of this hearing is associated with 
the claims folder.  In July 2000, the Board remanded this 
case for additional development.  In September 2002, the 
Board denied the veteran's appeal.  The veteran subsequently 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  In November 2004, the appellant 
filed a brief in support of his claim.  In February 2005, the 
parties filed a Joint Motion for Remand.  By Order dated in 
March 2005, the Court vacated the Board's decision and 
remanded the matter for compliance with the instructions in 
the joint motion.  In June 2005, the Board remanded the case 
for further development.

In September 2007, the appellant testified before the 
undersigned Veterans Law Judge via video hearing.  A copy of 
the hearing is associated with the claims folder and has been 
reviewed.  


FINDINGS OF FACT

1.  Service department documentation indicates that that the 
appellant earned 35 IDT points, which corresponds to 
approximately 9 weekend drills, for the period from February 
1, 1967 to February 1968.  

2.  Former military officials attached to the appellant's 
unit, HMM-771, in 1967 indicate that the appellant was 
scheduled for drill the weekend of August 12, 1967.  

3.  While traveling on Route 25 north outside of Middleboro, 
Massachusetts, the appellant sustained injuries to his right 
hip and right knee as the result of a motor vehicle accident 
on August 12, 1967.

4.  Resolving any doubt in the appellant's favor, the 
appellant was scheduled for IDT at the Naval Air Station 
(NAS) in South Weymouth, Massachusetts on the weekend of 
August 12, 1967, and was proceeding directly to an authorized 
or required obligation of IDT at the time of the motor 
vehicle accident at or about 1:20 a.m. on August 12, 1967.


CONCLUSION OF LAW

Injuries to the right hip and right knee sustained in the 
August 12, 1967 motor vehicle accident were incurred in the 
line of duty.  38 U.S.C.A. §§ 101, 1110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.1(m), 3.6 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for residuals of 
right hip and right knee injuries sustained in an August 12, 
1967 motor vehicle accident.  

Without deciding whether the notice and development 
requirements of VCAA have been satisfied with respect to the 
appellant's claim, the Board concludes that the VCAA does not 
preclude the Board from adjudicating this claim.  This is so 
because the Board is taking action favorable to the appellant 
by finding that the injuries sustained on August 12, 1967 
were incurred in the line of duty.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).

"In line of duty" means an injury or disease incurred or 
aggravated during a period of active military service unless 
such injury or disease was the result of the veteran's own 
willful misconduct or, for claims filed after October 31, 
1990, was a result of alcohol or drug abuse.  See 38 C.F.R. § 
3.1(m) (2007).

Active service includes any period of IDT in which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.6(a), (d) (2007).  

Any individual who, when authorized or required by competent 
authority, assumes an obligation to perform ADT or IDT; and 
who is disabled or dies from an injury incurred while 
proceeding directly to or returning directly from such ADT or 
IDT shall be deemed to have been on ADT or IDT, as the case 
may be.  38 C.F.R. § 3.6(e) (2007).  VA will determine 
whether such individual was so authorized or required to 
perform such duty, and whether the individual was disabled or 
died from injury so incurred.  Id.  In making such 
determinations, the following factors are for consideration: 
the hour on which the individual began to proceed or return; 
the hour on which the individual was scheduled to arrive for, 
or on which the individual ceased to perform, such duty; the 
method of travel performed; the itinerary; the manner in 
which the travel was performed; and the immediate cause of 
disability or death.  Id.  Whenever any claim is filed 
alleging that the claimant is entitled to benefits by reason 
of this paragraph, the burden of proof shall be on the 
claimant. Id.

For the purpose of establishing entitlement to compensation, 
VA may accept evidence of service submitted by a claimant 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty or original Certificate of Discharge, 
without verification from the service department if the 
evidence is a document issued by the service department, 
contains needed information as to the length, time and 
character of service, and in VA's opinion is genuine and the 
information contained in it is accurate.  See 38 C.F.R. § 
3.203(a) (2007).  When the claimant does not submit evidence 
of service or the evidence submitted does not meet the 
requirements of paragraph (a), VA shall request verification 
of service from the service department. See 38 C.F.R. § 
3.203(c) (2007). 


Analysis

The appellant claims entitlement to service connection on the 
basis that he sustained chronic disabilities of the right hip 
and right knee in a motor vehicle accident on August 12, 
1967, while in route to IDT (weekend drill) with his Marine 
Corps Reserves unit (HMM-771, MARTD, MARTC), attached to the 
NAS in South Weymouth, Massachusetts.

At the May 2000 hearing, the appellant testified that he did 
not have a car that weekend and was in Hyannis visiting 
friends.  He had a reserve meeting so his friend was driving 
him to South Weymouth NAS.  He testified that it was common 
practice to arrive on Friday night and stay at NAS the entire 
weekend.  He reported that he was wearing his uniform and was 
on his way to the NAS for billeting when the accident 
happened at about 1:20 a.m. on Saturday morning.  The 
appellant was due for his weekend drill at 7:00 a.m.  At the 
time, the appellant lived in Brockton, but indicated that he 
had no intention of stopping off.

The appellant was honorably discharged in May 1968 and did 
not file a claim at that time because his health was fairly 
good, he could still work and he never thought about applying 
for disability.  The appellant's reserve unit was disbanded 
and South Weymouth is currently a closed facility.  The 
appellant believed he had orders to report for that weekend 
drill but is not sure if he kept a copy of the orders.  The 
appellant also testified that because of the time period 
(Vietnam era), he would not have been wearing his uniform 
unless he was reporting to drill.

Police and medical records corroborate that the appellant was 
involved in an accident in the early morning hours (1:20 
a.m.) of Saturday, August 12, 1967, on Route 25 north outside 
of Middleboro, Massachusetts (approximately 1 mile north of 
Route 58).

Service records obtained do not verify that the appellant was 
in route to or on IDT at the time of the motor vehicle 
accident.  The service records show that he earned 14 ADT 
points and 35 IDT points during the year-long period in which 
the accident occurred (February 1967 to February 1968).  The 
14 points earned for ADT corresponds to 14 days of such 
training (1 point for each day), while the 35 IDT points 
corresponds to approximately 9 weekend drills (Reservists 
earn 2 inactive duty points for each day of drill, so a 
weekend of drilling typically earns the Reservist 4 IDT 
points).  These records verify the 14 points each for ADT as 
between July 2 and 15, 1967 (2 week summer camp), but the 
dates of the 35 IDT points he earned during this period have 
not been verified.

Various lay statements have been submitted in support of the 
appellant's claim.  A June 1997 statement from K.G. indicates 
that he remembers going to the appellant's house because they 
were supposed to attend a party on the Cape.  As K.G. pulled 
up, the appellant and N.F. (the driver of the vehicle) were 
leaving. The appellant was dressed in his uniform and said 
that K.G. could not go with them because they were leaving 
the party to go to drill and there was no room in the 
vehicle, which was a 2- seater.  He remembers being angry and 
saying to himself that appellant needed his uniform to 
impress the girls.

An August 1997 statement from F.K. indicates that he was with 
the appellant the night of the accident.  He reported that 
the appellant had come to visit him at his home in Hyannis 
Port and that it was appellant's intention to spend a few 
hours with friends before reporting to duty the following 
morning. The appellant apparently showed up in full military 
dress.  They wanted to attend a dance and it would not have 
been comfortable for the appellant to wear his military 
uniform so he borrowed a sports jacket, shirt and slacks.  
After the dance at approximately 11:00, he changed into his 
uniform and returned the borrowed items.

A December 1997 statement from D.M., a registered nurse, 
indicates that she was a nurse at Brockton Hospital in 1967.  
She reported that the only clothing among the appellant's 
personal belongings was a marine uniform and it was discussed 
among the health care team that the appellant was traveling 
at the time of his accident from Cape Cod to South Weymouth 
NAS for a marine reserve meeting.

In March and May 2000, statements were submitted by W.E., 
A.V., G.P., and R.G. These individuals (current and former 
National Guard and reserve members) indicated it was 
customary for individuals to report to NAS on Friday night 
and that you were considered on duty while traveling to NAS.

A June 2000 statement from retired Colonel C.M. (former 
commanding officer of MWFT Squadron 410 at South Weymouth 
NAS) reports that enlisted reservists were allowed to report 
to weekend drill on Friday evening prior to their unit drill. 
Notices were posted that reservists could come to base on 
Friday nights and be billeted for drill weekends.  Reservists 
were considered to be on duty when traveling to the base on 
Friday nights.

An August 2000 statement from R.G. (former Sergeant U.S. 
Marine Corps Reserves) indicates that he was a member of HMM- 
771 from 1965 to 1971, and that the appellant was on weekend 
reserve duty at the time of his accident.

In November 2001, Colonel C.M. submitted another statement, 
wherein, he indicated that his unit used to drill during the 
same weekends as HMM-771 and it was his recollection that his 
squadron was drilling the weekend of August 12, 1967.

In December 2001, retired Colonel L.S. (former Commander of 
HMM-771) submitted a statement verifying that his flight logs 
confirm a weekend drill for HMM-771 on August 12-13, 1967.  
The attached flight log indicates 2 hours of total pilot time 
on August 12, 1967.

By a July 2006 letter, Colonel C.J.M, Jr. (former C.O. of the 
Marine Training Facility Squadron) stated that no individual 
orders were sent to the appellant for weekend drill duty on 
August 12, 1967, or to any other marine assigned to Weymouth 
NAS.  

According to a November 2006 letter, Colonel C.J. (former 
squadron commander at NAS South Weymouth) stated that 
individual orders were not issued to the appellant for any 
weekend drills, including weekend drill duty on August 12, 
1967, nor were any orders issued to any Marine reservist 
serving at the NAS, South Weymouth, Massachusetts.  Colonel 
C.J. indicated that notifications to Marine reservists for 
weekend drills were coordinated and promulgated by monthly 
news letters and /or bulletins by the Marine Air Reserve 
Training Detachment, the unit of full time, regular Marines 
assigned to support reserve units.  The reserve squadrons 
would also review their upcoming weekend drill assignments at 
muster, roll call, and by squadron newsletters.  Colonel C.J. 
stated that he served in the Marine Corps reserve from 1965 
to 1980 and never received official orders to attend a drill 
weekend.  

According to a December 2006 statement, R.F.T, a retired 
Lieutenant of the Massachusetts State Police, opined that the 
"travel route taken by the appellant en route to his drill 
station is by far the better routing.  It is the way I would 
have gone."  R.F.T. indicated that he has lived on the south 
shore area of Massachusetts since 1946 and is very familiar 
with the highway system in that area, and in his capacity as 
a state trooper, he indicated that he had covered the area in 
question many times during his patrol duties.  While it may 
appear that Route 58 would have been a more direct route for 
the appellant to have traveled, R.F.T. explained that Route 
58 is not conducive to reducing travel time, as it is 
entirely a narrow, country road with many curves and 
direction changes.  

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  See Venturella v. Gober, 10 Vet. 
App. 340 (1997); See Cahall v. Brown, 7 Vet. App. 232 (1994).  

As noted, the service department did not verify that the 
appellant was scheduled for IDT the weekend of the accident.  
The service personnel records do not contain any line of duty 
investigations with respect to the accident.  The appellant's 
service medical records discuss the accident and the injuries 
sustained, but there are no notations that such occurred on 
the way to a drill weekend.  Hospital records regarding the 
accident reveal that the appellant was asleep as a passenger 
in a small car when the vehicle overturned.  There is no 
mention in the hospital records that the appellant was 
wearing his uniform or that he was on his way to a weekend 
drill.

On the other hand, service records indicate the appellant did 
attend weekend drill at various times during the period from 
February 1967 to February 1968.  The reserve unit that the 
appellant was attached to was disbanded and the facility at 
NAS, South Weymouth is closed.   Numerous attempts to secure 
the appellant's exact IDT dates from official sources have 
been unsuccessful.  Though the appellant has not submitted 
his individual IDT orders for the weekend of August 12, 1967, 
he has submitted numerous lay statements that indicate that 
no individual orders for weekend drill duty on such date were 
ever issued to the appellant or any other Marine reservist 
serving at the NAS, South Weymouth, Massachusetts.   

The record also contains an August 2000 statement from R.G. 
(former Sergeant of the U.S. Marine Corps Reserves), in which 
he indicated that he was a member of the appellant's unit, 
HMM-771, in 1967 and reported that the appellant was 
scheduled for drill on the weekend of August 12, 1967.  
Further, according to a December 2001 statement, retired 
Colonel L.S. (former commander of HMM-771) indicated that his 
flight logs confirm a weekend drill for HMM-771 on August 12-
13, 1967.  The record also contains a statement from retired 
Colonel C.M., in which he indicated that his unit used to 
drill during the same weekends as HMM-771 and it was his 
recollection that his squadron was drilling the weekend of 
August 12, 1967 (see November 2001 statement).  Moreover, lay 
evidence establishes that it was a commonly accepted practice 
for reserve members to travel to NAS South Weymouth on a 
Friday night to secure quarters.  A statement provided by 
R.F.T, a retired Lieutenant of the Massachusetts State 
Police, in which he states that, in his personal capacity as 
well as his professional capacity, the "travel route taken 
by the appellant en route to his drill station is by far the 
better routing as Route 58 is not conducive to reducing 
travel time.  Finally, according to a December 1997 
statement, a registered nurse, D.M., stated that she was a 
nurse at Brockton Hospital in 1967 and noted that the 
appellant was only wearing his Marine uniform at the time of 
the accident.

Thus, following a review of the available record, the Board 
finds that the evidence is in relative equipoise as to 
whether the appellant was proceeding directly to IDT on 
August 12, 1967.  When the evidence is in relative equipoise 
as to the merits of an issue, the benefit of the doubt in 
resolving the issue is to be given to the appellant.  38 
U.S.C.A. § 5107(b).  Thus, the Board finds that, resolving 
any doubt in the appellant's favor, injuries sustained to his 
right hip and knee were incurred in the line of duty for 
purposes of entitlement to disability compensation benefits.    


ORDER

Injuries to the right hip and right knee sustained on August 
12, 1967 were incurred in the line of duty for purposes of 
entitlement to disability compensation benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


